

Exhibit 10.9
CLEARWAY ENERGY, INC.
AMENDED AND RESTATED
2013 EQUITY INCENTIVE PLAN
Clearway Energy, Inc. (the “Company”) has adjusted its capital structure by (i)
establishing two new classes of common stock, Class C common stock and Class D
common stock, and (ii) distributing shares of the Class C common stock and Class
D common stock to holders of Class A common stock and Class B common stock,
respectively, through a stock split. As a result, the Clearway Energy, Inc. 2013
Equity Incentive Plan is hereby amended and restated to conform with the new
capital structure of the Company and make minor technical changes.
1.Purpose.
This plan shall be known as the Clearway Energy, Inc. Amended and Restated 2013
Equity Incentive Plan (the “Plan”). The purpose of the Plan shall be to promote
the long-term growth and profitability of Clearway Energy, Inc., a Delaware
corporation (the “Company”), and its Subsidiaries by (i) providing certain
directors, officers and employees of, and certain other individuals who perform
services for, or to whom an offer of employment has been extended by, the
Company and its Subsidiaries with incentives to maximize shareholder value and
otherwise contribute to the success of the Company and (ii) enabling the Company
to attract, retain and reward the best available persons for positions of
responsibility. Grants of Incentive Stock Options or Non-qualified Stock
Options, stock appreciation rights (“SARs”), either alone or in tandem with
options, restricted stock, Restricted Stock Units, Performance Awards, Deferred
Stock Units, other stock based or cash based awards, or any combination of the
foregoing (collectively, the “Awards”) may be made under the Plan.
Notwithstanding any provision of the Plan, to the extent that any Award would be
subject to Section 409A of the Code, no such Award may be granted if it would
fail to comply with the requirements set forth in Section 409A of the Code and
any regulations or guidance promulgated thereunder.
2.    Definitions.
(a)    “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Committee; provided that, unless
otherwise determined by the Committee, the Common Stock subject to any Award
constitutes “service recipient stock” for purposes of Section 409A of the Code
or otherwise does not subject the Award to Section 409A of the Code.
(b)    “Board” means the board of directors of the Company.
(c)    “Cause”, unless otherwise defined in a Participant’s Grant Agreement or
in a Participant’s written employment arrangements with the Company or any of
its Subsidiaries in effect on the date of grant (as amended from time to time
thereafter), means the occurrence of one or more of the following events:
(i)    Conviction of, or agreement to a plea of nolo contendere to, a felony, or
any crime or offense lesser than a felony involving the property of the Company
or a Subsidiary; or
(ii)    Conduct that has caused demonstrable and serious injury to the Company
or a Subsidiary, monetary or otherwise; or
(iii)    Willful refusal to perform or substantial disregard of duties properly
assigned, as determined by the Company; or





--------------------------------------------------------------------------------




(iv)    Breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary; or
(v)    Violation of the Company’s code of conduct.
The definition of Cause set forth in a Participant’s Grant Agreement shall
control if such definition is different from the definition of Cause set forth
in a Participant’s written employment arrangements with the Company or any of
its Subsidiaries.
(d)    “Change in Control” means, unless otherwise defined in a Participant’s
Grant Agreement, the occurrence of one of the following events:
(i)    Any “person” (as that term is used in Sections 13 and 14(d)(2) of the
Exchange Act or any successors thereto) becomes the “beneficial owner” (as that
term is used in Section 13(d) of the Exchange Act or any successor thereto),
directly or indirectly, of 50% or more of the Company’s capital stock entitled
to vote in the election of directors, excluding any “person” who becomes a
“beneficial owner” in connection with a Business Combination (as defined in
paragraph (iii) below) which does not constitute a Change in Control under said
paragraph (iii); or
(ii)    Persons who on the effective date of the plan of reorganization of the
Company (the “Commencement Date”) constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof; provided that, any person becoming a director of the
Company subsequent to the Commencement Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least two-thirds (2/3) of the Incumbent Directors; but provided
further that, any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Sections 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or
(iv)    The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.
In addition, with respect to any Award that is characterized as “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, an event
shall not be considered to be a Change in Control under the Plan for purposes of
payment of such Award unless such event is also a “change in § ownership,” a
“change in effective control” or a change in ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A of the Code.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.


2

--------------------------------------------------------------------------------




(f)    “Committee” means the Compensation Committee of the Board or such other
committee which shall consist solely of two or more members of the Board, each
of whom is (i) an “outside director” within the meaning of Treasury Regulation
§1.162-27(e)(3); (ii) a non-employee director under Rule 16b-3 of the Exchange
Act and (iii) an “independent director” under the rules of any national
securities exchange on which the Common Stock is listed for trading; provided
that, if for any reason the Committee shall not have been appointed by the Board
to administer the Plan, all authority and duties of the Committee under the Plan
shall be vested in and exercised by the Board, and the term “Committee” shall be
deemed to mean the Board for all purposes herein.
(g)    “Common Stock” means the Class A Common Stock, par value $0.01 per share,
of the Company (as described in the Company’s Second Amended and Restated
Certificate of Incorporation, as it may be amended from time to time); the Class
C Common Stock, par value $0.01 per share, of the Company (as described in the
Company’s Second Amended and Restated Certificate of Incorporation, as it may be
amended from time to time); and any other shares into which such stock may be
changed by reason of a recapitalization, reorganization, merger, consolidation
or any other change in the corporate structure or capital stock of the Company.
(h)    “Company” shall have the meaning given to such term in Section 1 above.
(i)    “Consultant” means any natural person who is an advisor or consultant to
the Company or its Affiliates.
(j)    “Disability”, unless otherwise defined in a Participant’s Grant
Agreement, means a disability that would entitle an eligible Participant to
payment of monthly disability payments under any Company long-term disability
plan or as otherwise determined by the Committee.
(k)    “Effective Date” shall have the meaning set forth in Section 25.
(l)    “Eligible Employees” means each employee of the Company or an Affiliate.
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)    “Fair Market Value” of a share of Common Stock of the Company means, as
of the date in question, and except as otherwise provided in any Grant Agreement
entered into pursuant to agreements in effect as of the Commencement Date, the
officially-quoted closing selling price of the applicable class of Common Stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq National Market) (the “Market”) for the applicable
trading day (or if there no closing price on such day because the Market is not
open on such day, the last preceding day on which the Market was open) or, if
the applicable class of Common Stock is not then listed or quoted in the Market,
the Fair Market Value shall be the fair value of the applicable class of Common
Stock determined in good faith by the Board and, in the case of an Incentive
Stock Option, in accordance with Section 422 of the Code; provided, however,
that when shares received upon exercise of an option are immediately sold in the
open market, the net sale price received may be used to determine the Fair
Market Value of any shares used to pay the exercise price or applicable
withholding taxes and to compute the withholding taxes.
(o)    “Family Member” has the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act.
(p)    “Grant Agreement” means the written (whether in print or electronic form)
agreement that each Participant to whom an Award is made under the Plan is
required to enter into with the Company containing the terms and conditions of
such grant as are determined by the Committee and consistent with the Plan.
(q)    “Incentive Stock Option” means an option conforming to the requirements
of Section 422 of the Code and any successor thereto.
(r)    “Lead Underwriter” has the meaning set forth in Section 18.


3

--------------------------------------------------------------------------------




(s)    “Lock-Up Period” has the meaning set forth in Section 18.
(t)    “Non-Employee Director” means a director or a member of the Board of the
Company or any Affiliate who is not an active employee of the Company or any
Affiliate.
(u)    “Non-qualified Stock Option” means any stock option other than an
Incentive Stock Option.
(v)    “Other Cash-Based Award” means an Award granted pursuant to Section 12 of
the Plan and payable in cash at such time or times and subject to such terms and
conditions as determined by the Committee in its sole discretion.
(w)    “Other Stock-Based Award” means an Award under of this Plan that is
valued in whole or in part by reference to, or is payable in or otherwise based
on, Common Stock, including, without limitation, an Award valued by reference to
an Affiliate.
(x)    “Parent” means any parent corporation of the Company within the meaning
of Section 424(e) of the Code.
(y)    “Participant” means any director, officer or employee of, or other
individual performing services for, or to whom an offer of employment has been
extended by, the Company or any Subsidiary who has been selected by the
Committee to participate in the Plan (including a Participant located outside
the United States).
(z)    “Performance Award” means an Award granted to a Participant pursuant to
Section 9, hereof contingent upon achieving certain Performance Goals.
(aa)    “Performance Cycle” shall have the meaning provided in Section 9.
(bb)    “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable
based on one or more of the performance goals set forth in Section 9.
(cc)    “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.
(dd)    “Plan” has the meaning set forth in Section 1.
(ee)    “Proceeding” has the meaning set forth in Section 27.
(ff)    “Registration Date” means the date on which the Company sells its Common
Stock in a bona fide, firm commitment underwriting pursuant to a registration
statement under the Securities Act.
(gg)    “Restricted Stock” means an Award of Shares under this Plan that is
subject to restrictions under Section 8.
(hh)    “Restricted Stock Unit” or “Unit” means an Award of hypothetical Share
units under this Plan that are convertible to Shares in accordance with Section
8.
(ii)    “Restriction Period” has the meaning set forth in Section 8(d) with
respect to Restricted Stock.
(jj)    “Retirement” means, (i) for any non-director, unless otherwise
determined by the Committee, (A) termination of service as a non-director after
at least 10 years of service by such non-director and (B) attaining at least 55
years of age, and (ii) for any director, unless otherwise determined by the
Committee, termination of service as a director after at least five years of
Board service by such director.


4

--------------------------------------------------------------------------------




(kk)    “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.
(ll)    “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Reference to a specific section of
the Securities Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
(mm)    “Shares” shall have the meaning set forth in Section 4.
(nn)    “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under Section 7.
(oo)    “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Participants granted pursuant to Section 6.
(pp)    “Subsidiary” means a corporation or other entity of which outstanding
shares or ownership interests representing 50% or more of the combined voting
power of such corporation or other entity entitled to elect the management
thereof, or such lesser percentage as may be approved by the Committee, are
owned directly or indirectly by the Company.
(qq)    “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
(rr)    “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Consultancy in the Grant Agreement or, if no rights of a Participant are
reduced, may otherwise define Termination of Consultancy thereafter, provided
that any such change to the definition of the term “Termination of Consultancy”
does not subject the applicable Award to Section 409A of the Code.
(ss)    “Termination of Directorship” means that the Non- Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.
(tt)    “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non-Employee Director upon
the termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may otherwise define Termination of Employment in the
Grant Agreement or, if no rights of a Participant are reduced, may otherwise
define Termination of Employment thereafter, provided that any such change to
the definition of the term “Termination of Employment” does not subject the
applicable Award to Section 409A of the Code.


5

--------------------------------------------------------------------------------




(uu)    “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.
(vv)    “Transition Period” means the period beginning with the Effective Date
and ending as of the earlier to occur of: (i) the date of the first regularly
scheduled meeting of the shareholders occurring more than twelve (12) months
after the Registration Date; (ii) the expiration of the Plan; or (iii) the
expiration of the applicable transition period as provided in Treasury
Regulation Section 1.162-27(f)(4)(iii).
3.    Administration.
(a)    The Plan shall be administered and interpreted by the Committee. To the
extent required by applicable law, rule or regulation, it is intended that each
member of the Committee shall qualify as (a) a “non-employee director” under
Rule 16b-3, (b) an “outside director” under Section 162(m) of the Code, and (c)
an “independent director” under the rules of any national securities exchange or
national securities association, as applicable. If it is later determined that
one or more members of the Committee do not so qualify, actions taken by the
Committee prior to such determination shall be valid despite such failure to
qualify. In no event, however, shall the Committee modify the distribution terms
in any Award or Grant Agreement that has a feature for the deferral of
compensation if such modification would result in taxes, additional interest
and/or penalties pursuant to Code Section 409A.
(b)    Subject to the provisions of the Plan, the Committee shall be authorized
to:
(i)    select persons to participate in the Plan;
(ii)    determine the form and substance of grants made under the Plan to each
Participant, and the conditions and restrictions, if any, subject to which such
grants will be made;
(iii)    determine the form and substance of the Grant Agreements reflecting the
terms and conditions of each grant made under the Plan;
(iv)    certify that the conditions and restrictions applicable to any grant
have been met;
(v)    modify the terms of grants made under the Plan;
(vi)    interpret the Plan and Grant Agreements entered into under the Plan,
(vii)    determine the duration and purposes for leaves of absence which may be
granted to a Participant on an individual basis without constituting a
termination of employment or services for purposes of the Plan;
(viii)    make any adjustments necessary or desirable in connection with grants
made under the Plan to eligible Participants located outside the United States;
(ix)    adopt, amend, or rescind rules and regulations for the administration of
the Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Grant
Agreement, in the manner and to the extent it shall deem necessary or advisable,
including so that the Plan and the operation of the Plan complies with Rule
16b-3 under the Exchange Act, the Code to the extent applicable and other
applicable law and make such other determinations for carrying out the Plan as
it may deem appropriate; and


6

--------------------------------------------------------------------------------




(x)    exercise such powers and perform such acts as are deemed necessary or
advisable to promote the best interests of the Company with respect to the Plan.
(c)    Notwithstanding the foregoing, the Committee shall not take any of the
following actions without shareholder approval, except as provided in Section
20: (i) reduce the exercise price following the grant of an option or SAR; (ii)
exchange an option or SAR which has an exercise price that is greater than the
Fair Market Value of a Share for cash or Shares or (iii) cancel an option or SAR
in exchange for a replacement option or another Award with a lower exercise
price. Decisions of the Committee on all matters relating to the Plan, any Award
granted under the Plan and any Grant Agreement shall be in the Committee’s sole
discretion and shall be conclusive and binding on the Company, all Participants
and all other parties, unless an arbitration or other provision is expressly
provided in a Participant’s Grant Agreement. The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with applicable federal and state laws and rules and
regulations promulgated pursuant thereto. No member of the Committee and no
officer of the Company shall be liable for any action taken or omitted to be
taken by such member, by any other member of the Committee or by any officer of
the Company in connection with the performance of duties under the Plan, except
for such person’s own willful misconduct or as expressly provided by statute.
(d)    The expenses of the Plan shall be borne by the Company. The Plan shall
not be required to establish any special or separate fund or make any other
segregation of assets to assume the payment of any Award under the Plan, and
rights to the payment of such Awards shall be no greater than the rights of the
Company’s general creditors.
4.    Shares Available for the Plan.
(a)    Subject to adjustments as provided in Section 20, an aggregate of
2,000,000 shares of Common Stock (the “Shares”) may be issued pursuant to the
Plan. Such Shares may be in whole or in part authorized and unissued or held by
the Company as treasury shares. If any grant under the Plan expires or
terminates unexercised, becomes unexercisable or is forfeited as to any Shares,
or is tendered or withheld as to any Shares in payment of the exercise price of
the grant or the taxes payable with respect to the exercise, then such
unpurchased, forfeited, tendered or withheld Shares shall thereafter be
available for further grants under the Plan unless, in the case of options
granted under the Plan, related SARs are exercised. With respect to SARs that
are settled in Common Stock, upon settlement, only the number of shares of
Common Stock delivered to a Participant upon the exercise of the SARs shall
count against the number of Shares issued under the Plan. Any Award under the
Plan settled in cash shall not be counted against the foregoing maximum share
limitations. The maximum number of shares with respect to which Incentive Stock
Options may be granted shall be 500,000. Shares issued under Awards granted in
assumption, substitution or exchange for previously granted awards of a company
acquired by the Company (“Substitute Awards”) shall not reduce Shares available
under Plan. Available shares under a stockholder approved plan of an acquired
company (as appropriately adjusted to reflect such acquisition) may be used for
Awards under this Plan and shall not reduce the number of Shares available under
this Plan, except as required by the rules of any applicable stock exchange.
(b)    To the extent required by Section 162(m) of the Code for Awards under the
Plan to qualify as “performance-based compensation,” the following individual
Participant limitations shall apply:
(i)    The maximum number of shares of Common Stock subject to any Award of
Stock Options, or Stock Appreciation Rights, or shares of Restricted Stock, or
Other Stock-Based Awards for which the grant of such Award or the lapse of the
relevant Restriction Period is subject to the attainment of Performance Goals in
accordance with Section 8(d) which may be granted under this Plan during any
fiscal year of the Company to each Eligible Employee or Consultant shall be
500,000 shares per type of Award (which shall be subject to any further increase
or decrease pursuant to Section 22), provided that the maximum number of shares
of Common Stock for all types of Awards does not exceed 500,000 (which shall be
subject to any further increase or decrease pursuant to Section 22) during any
fiscal year of the Company.


7

--------------------------------------------------------------------------------




(ii)    There are no annual individual Eligible Employee or Consultant share
limitations on Restricted Stock for which the grant of such Award or the lapse
of the relevant Restriction Period is not subject to attainment of Performance
Goals in accordance with Section 8(d).
(iii)    The maximum number of shares of Common Stock subject to any Performance
Award which may be granted under this Plan during any fiscal year of the Company
to each Eligible Employee or Consultant shall be 500,000 shares (which shall be
subject to any further increase or decrease pursuant to Section 22 with respect
to any fiscal year of the Company.
(iv)    The maximum number of shares of Common Stock subject to any Award which
may be granted under this Plan during any fiscal year of the Company to each
Non-Employee Director shall be 300,000 shares (which shall be subject to any
further increase or decrease pursuant to Section 22).
(v)    The maximum value of a cash payment made under a Performance Award which
may be granted under the Plan with respect to any fiscal year of the Company to
any Participant shall be $5,000,000. The maximum value of a cash payment made
under a Performance Award which may be granted under the Plan with respect to
any fiscal year of the Company to any Non-Employee Director shall be $1,000,000.
(vi)    The individual Participant limitations set forth in this Section 4(b)
(other than Section) shall be cumulative; that is, to the extent that shares of
Common Stock for which Awards are permitted to be granted to an Eligible
Employee or a Consultant during a fiscal year are not covered by an Award to
such Eligible Employee or Consultant in a fiscal year, the number of shares of
Common Stock available for Awards to such Eligible Employee or Consultant shall
automatically increase in the subsequent fiscal years during the term of the
Plan until used.
(c)    Without limiting the generality of the foregoing provisions of this
Section 4 or any other section of this Plan, the Committee may, at any time or
from time to time, and on such terms and conditions (that are consistent with
and not in contravention of the other provisions of this Plan) as the Committee
may determine, enter into Grant Agreements (or take other actions with respect
to the Awards) for new Awards containing terms (including, without limitation,
exercise prices) more (or less) favorable than the then- outstanding Awards.
5.    Participation.
Participation in the Plan shall be limited to the Participants. Nothing in the
Plan or in any Grant Agreement shall confer any right on a Participant to
continue in the employ of the Company or any Subsidiary as a director, officer
or employee of or in the performance of services for the Company or shall
interfere in any way with the right of the Company to terminate the employment
or performance of services or to reduce the compensation or responsibilities of
a Participant at any time. By accepting any Award under the Plan, each
Participant and each person claiming under or through him or her shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee.
Awards may be granted to such persons and for such number of Shares as the
Committee shall determine, subject to the limitations contained herein (such
individuals to whom grants are made being sometimes herein called “optionees” or
“grantees,” as the case may be). Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among eligible individuals
under the Plan, whether or not such individuals are similarly situated. A grant
of any type made hereunder in any one year to an eligible Participant shall
neither guarantee nor preclude a further grant of that or any other type to such
Participant in that year or subsequent years.
6.    Incentive and Non-qualified Options.
The Committee may from time to time grant to eligible Participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that, the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its Subsidiaries (as defined for this purpose in Section
424(f) of the Code or


8

--------------------------------------------------------------------------------




any successor thereto). In any one calendar year, the Committee shall not grant
to any one Participant options to purchase a number of Shares of Common Stock in
excess of 500,000 shares of Common Stock. The options granted under the Plan
shall be evidenced by a Grant Agreement and shall take such form as the
Committee shall determine, subject to the terms and conditions of the Plan.
It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under the Plan; provided that, such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.
(a)    Price. The price per Share deliverable upon the exercise of each option
shall be established by the Committee, except that in the case of the grant of
any option, the exercise price may not be less than 100% of the Fair Market
Value of a share of Common Stock as of the date of grant of the option except
for Substitute Awards, which shall have the exercise price as determined by the
Committee provided that such exercise price does not cause the Substitute Award
to become subject to Code Section 409A and the Committee takes into
consideration any third-party voting guidelines. In the case of the grant of any
Incentive Stock Option to an employee who, at the time of the grant, owns more
than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, the exercise price may not be less than 110%
of the Fair Market Value of a share of Common Stock as of the date of grant of
the option, in each case unless otherwise permitted by Section 422 of the Code
or any successor thereto.
(b)    Payment. Options may be exercised, in whole or in part, upon payment of
the exercise price of the Shares to be acquired. Unless otherwise determined by
the Committee, payment shall be made (i) in cash (including check, bank draft,
money order or wire transfer of immediately available funds), (ii) by delivery
of outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by means of any cashless exercise procedures approved
by the Committee and as may be in effect on the date of exercise, (iv) by
withholding shares of Common Stock otherwise deliverable upon exercise of the
Option having a Fair Market Value equal to the exercise price or (v) by any
combination of the foregoing.
In the event a grantee is permitted to, and elects to pay the exercise price
payable with respect to an option pursuant to clause (ii) above, (A) only a
whole number of share(s) of Common Stock (and not fractional shares of Common
Stock) may be tendered in payment, (B) such grantee must present evidence
acceptable to the Company that he or she has owned any such shares of Common
Stock tendered in payment of the exercise price (and that such tendered shares
of Common Stock have not been subject to any substantial risk of forfeiture) for
at least six months prior to the date of exercise or such longer period as
determined from time to time by the Committee, and (C) Common Stock must be
delivered to the Company. Delivery for this purpose may, at the election of the
grantee, be made either by (A) physical delivery of the certificate(s) for all
such shares of Common Stock tendered in payment of the exercise price,
accompanied by duly executed instruments of transfer in a form acceptable to the
Company, (B) direction to the grantee’s broker to transfer, by book entry, such
shares of Common Stock from a brokerage account of the grantee to a brokerage
account specified by the Company, or (C) the attestation of the grantee’s shares
of Common Stock. When payment of the exercise price is made by delivery of
Common Stock, the difference, if any, between the aggregate exercise price
payable with respect to the option being exercised and the Fair Market Value of
the shares of Common Stock tendered in payment (plus any applicable taxes) shall
be paid in cash. No grantee may tender shares of Common Stock having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes).
(c)    Terms of Options. The term during which each option may be exercised
shall be determined by the Committee, but if required by the Code, no option
shall be exercisable in whole or in part more than ten years from the date it is
granted, and no Incentive Stock Option granted to an employee who at the time of
the grant owns more than 10% of the total combined voting power of all classes
of stock of the Company or any of its Subsidiaries shall


9

--------------------------------------------------------------------------------




be exercisable more than five years from the date it is granted. All rights to
purchase Shares pursuant to an option shall, unless sooner terminated, expire on
the date designated by the Committee. The Committee shall determine the date on
which each option shall become exercisable and may provide that an option shall
become exercisable in installments. The Committee may provide that upon the last
day of the term of an Option whose exercise price is less than the fair market
value of the underlying Share on such date, such Option may be automatically
exercised and the Participant shall receive a number of Shares equal in value to
the excess of the fair market value of a Share over the exercise price of such
Option, less any applicable withholding taxes. The Shares constituting each
installment may be purchased in whole or in part at any time after such
installment becomes exercisable, subject to such minimum exercise requirements
as may be designated by the Committee. Prior to the exercise of an option and
delivery of the Shares represented thereby, the optionee shall have no rights as
a shareholder with respect to any Shares covered by such outstanding option
(including any dividend or voting rights). If an Option (other than an Incentive
Stock Option) expires on a day that the Participant cannot exercise the Option
because such an exercise would violate an applicable federal, state, local, or
foreign law, the expiration date shall be tolled, at the discretion of the
Committee, to the date no later than 30 days after the date the exercise of such
Option would no longer violate an applicable Federal, state, local, and foreign
laws, to the extent allowed under Code Section 409A.
(d)    Limitations on Grants. If required by the Code, the aggregate Fair Market
Value (determined as of the grant date) of Shares for which an Incentive Stock
Option is exercisable for the first time during any calendar year under all
equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.
(e)    Non-Transferability. No Stock Option shall be Transferable by the
Participant other than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the Participant’s lifetime, only
by the Participant. Notwithstanding the foregoing, the Committee may determine,
in its sole discretion, at the time of grant or thereafter that a Non-Qualified
Stock Option that is otherwise not Transferable pursuant to this Section is
Transferable to a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee. A Non-Qualified Stock
Option that is Transferred to a Family Member pursuant to the preceding sentence
(i) may not be subsequently Transferred other than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of this Plan and
the applicable Grant Agreement. Any shares of Common Stock acquired upon the
exercise of a Non-Qualified Stock Option by a permissible transferee of a
Non-Qualified Stock Option or a permissible transferee pursuant to a Transfer
after the exercise of the Non-Qualified Stock Option shall be subject to the
terms of this Plan and the applicable Grant Agreement.
(f)    Other Terms and Conditions. The Committee may include a provision in a
Grant Agreement providing for the automatic exercise of a Non-Qualified Stock
Option on a cashless basis on the last day of the term of such Option if the
Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the Fair Market Value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceeds the exercise price of such
Non-Qualified Stock Option on the date of expiration of such Option, subject to
Section 14. Stock Options may contain such other provisions, which shall not be
inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.
(g)    Termination; Forfeiture.
(i)    Death. Unless otherwise provided in a Participant’s Grant Agreement, if a
Participant ceases to be a director, officer or employee of, or to perform other
services for, the Company or any Subsidiary due to his or her death, all of the
Participant’s Awards shall become fully vested and all of the Participant’s
options shall become exercisable and shall remain so for a period of one year
from the date of such death, but in no event after the expiration date of the
options.
(ii)    Disability. Unless otherwise provided in a Participant’s Grant
Agreement, if a Participant ceases to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary due to Disability,
(A) all of the Participant’s options that were exercisable on the date of
Disability shall remain exercisable for, and shall otherwise terminate and
thereafter be forfeited at the end of, a period of one year after the date of
Disability, but in no event after the expiration date of the options,


10

--------------------------------------------------------------------------------




and (B) all of the Participant’s Awards that were not fully vested (or, with
respect to the Participant’s options, exercisable) on the date of Disability
shall be forfeited immediately upon such Disability; provided, however, that
such Awards may become fully vested (and, with respect to the Participant’s
options, exercisable) in the discretion of the Committee. Notwithstanding the
foregoing, if the Disability giving rise to the termination of employment is not
within the meaning of Section 22(e)(3) of the Code or any successor thereto,
Incentive Stock Options not exercised by such Participant within 90 days after
the date of termination of employment will cease to qualify as Incentive Stock
Options and will be treated as Non-qualified Stock Options under the Plan if
required to be so treated under the Code.
(iii)    Retirement. Unless otherwise provided in a Participant’s Grant
Agreement, if a Participant ceases to be an officer or employee of, or to
perform other services for, the Company or any Subsidiary upon the occurrence of
his or her Retirement, (A) all of the Participant’s options that were
exercisable on the date of Retirement shall remain exercisable for, and shall
otherwise terminate and thereafter be forfeited at the end of, a period of two
years after the date of Retirement, but in no event after the expiration date of
the options, and (B) all of the Participant’s Awards that were not fully vested
(or, with respect to the Participant’s options, exercisable) on the date of
Retirement shall be forfeited immediately upon such Retirement; provided,
however, that such Awards may become fully vested (and, with respect to the
Participant’s options, exercisable) in the discretion of the Committee.
Notwithstanding the foregoing, Incentive Stock Options not exercised by such
Participant within 90 days after Retirement will cease to qualify as Incentive
Stock Options and will be treated as Non-qualified Stock Options under the Plan
if required to be so treated under the Code.
Unless otherwise provided in a Participant’s Grant Agreement, if a Participant
ceases to be a director of the Company or any Subsidiary upon the occurrence of
his or her Retirement, all of the Participant’s Awards shall become fully vested
and all of the Participant’s options shall become exercisable and shall remain
so for a period of two years after the date of Retirement, but in no event after
the expiration date of the options.
(iv)    Discharge for Cause. Unless otherwise provided in a Participant’s Grant
Agreement, if a Participant ceases to be a director, officer or employee of, or
to perform other services for, the Company or a Subsidiary due to Cause, or if a
Participant does not become a director, officer or employee of, or does not
begin performing other services for, the Company or a Subsidiary for any reason,
all of the Participant’s Awards shall be forfeited immediately and all of the
Participant’s options shall expire and be forfeited immediately, whether or not
then exercisable, upon such cessation or non- commencement.
(v)    Other Termination. If a Participant ceases to be a director, officer or
employee of, or to otherwise perform services for, the Company or a Subsidiary
for any reason other than death, Disability, Retirement or Cause (each such
termination referred to as an “Other Termination”), (A) all of the Participant’s
options that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate and thereafter be forfeited at
the end of, a period of 90 days after the date of such cessation, but in no
event after the expiration date of the options, and (B) all of the Participant’s
Awards that were not fully vested (or, with respect to the Participant’s
options, exercisable) on the date of such cessation shall be forfeited
immediately upon such cessation. For the avoidance of doubt, an Other
Termination with recall rights shall be considered an Other Termination to which
this Section 6(g)(v) applies.
7.    Stock Appreciation Rights.
The Committee shall have the authority to grant SARs under this Plan, either
alone or to any optionee in tandem with options (either at the time of grant of
the related option or thereafter by amendment to an outstanding option). SARs
shall be subject to such terms and conditions as the Committee may specify. In
any one calendar year, the Committee shall not grant to any one Participant SARs
with respect to a number of Shares of Common Stock in excess of 500,000 shares
of Common Stock.


11

--------------------------------------------------------------------------------




The exercise price of an SAR must equal or exceed the Fair Market Value of a
share of Common Stock on the date of grant of the SAR except for Substitute
Awards, which shall have the exercise price as determined by the Committee
provided that such exercise price does not cause the Substitute Award to become
subject to Code Section 409A and the Committee takes into consideration any
third-party voting guidelines. Prior to the exercise of the SAR and delivery of
the Shares represented thereby, the Participant shall have no rights as a
shareholder with respect to Shares covered by such outstanding SAR (including
any dividend or voting rights).
SARs granted in tandem with options shall be exercisable only when, to the
extent and on the conditions that any related option is exercisable. The
exercise of an option shall result in an immediate forfeiture of any related SAR
to the extent the option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related option to the extent the SAR is exercised.
Upon the exercise of an SAR, the Participant shall be entitled to a distribution
from the Company in an amount equal to the difference between the Fair Market
Value of a share of Common Stock on the date of exercise and the exercise price
of the SAR or, in the case of SARs granted in tandem with options, any option to
which the SAR is related, multiplied by the number of Shares as to which the SAR
is exercised. Such distribution shall be in cash and/or Shares having a Fair
Market Value equal to such amount, or any combination thereof as chosen by the
Committee.
All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR or, in the case of SARs granted in tandem with options, any
related option, so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR or any related option, as
applicable. An SAR granted in tandem with options shall expire at the same time
as any related option expires and shall be transferable only when, and under the
same conditions as, any related option is transferable. Unless otherwise
determined by a Participant’s Grant Agreement, each SAR shall be subject to the
termination and forfeiture provisions as set forth in Section 6.e.
8.    Restricted Stock; Restricted Stock Units.
(a)    The Committee may at any time and from time to time grant Shares of
Restricted Stock or Restricted Stock Units under the Plan to such Participants
and in such amounts as it determines. Each Share of Restricted Stock or
Restricted Stock Unit shall be equivalent in value to one share of Common Stock
and shall entitle the Participant to receive from the Company at the end of the
vesting period (the “Vesting Period”) applicable to such unit the Fair Market
Value of one share of Common Stock, unless the Participant has elected at a time
that complies with Code Section 409A to defer the receipt of shares of Common
Stock.
(b)    Each grant of Restricted Stock Units or Shares of Restricted Stock shall
be evidenced by a Grant Agreement which shall specify the applicable
restrictions on such Units or Shares, the duration of such restrictions, and the
time or times at which such restrictions shall lapse with respect to all or a
specified number of shares that are part of the grant; provided, however, except
for maximum aggregate Awards of Restricted Stock of 5% of the aggregate Shares
authorized by Section 4, if the vesting condition for any Award, other than an
Incentive Stock Option or Non-qualified Stock Option, that is settled in Common
Stock (including Awards of Restricted Stock or Restricted Stock Units) (a “Full
Value Award”), relates (x) exclusively to the passage of time and continued
employment, such time period shall not be less than 36 months, with thirty-three
and one-third percent (33 1/3%) of the Award vesting every 12 months from the
date of the Award, subject to Section 6(g) and (y) to the attainment of
specified performance goals, such Full Value Award shall vest over a Performance
Cycle of not less than one (1) year. Except for maximum aggregate Awards of
Restricted Stock or Restricted Stock Units of 5% of the aggregate Shares
authorized by Section 4, the Committee shall not waive or modify any vesting
condition for a Full Value Award after such vesting condition has been
established with respect to such Award.
(c)    Except as otherwise provided in any Grant Agreement, the Participant will
be required to pay the Company the aggregate par value of any Shares of
Restricted Stock within ten days of the date of grant, unless such Shares of
Restricted Stock are treasury shares. Unless otherwise determined by the
Committee, certificates representing Shares of Restricted Stock granted under
the Plan will be held in escrow by the Company on the


12

--------------------------------------------------------------------------------




Participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
Participant will be required to execute a blank stock power therefor.
(d)    If the grant of Restricted Stock Units or Restricted Stock or the lapse
of restrictions is based on the attainment of Performance Goals, the Committee
shall establish the objective Performance Goals and the applicable vesting
percentage of the Restricted Stock or Restricted Stock Units applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable fiscal year or at such later date as otherwise determined by the
Committee and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate provisions for disregarding
(or adjusting for) changes in accounting methods, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
type events or circumstances. With regard to an Award of either Restricted Stock
or Restricted Stock Units that is intended to comply with Section 162(m) of the
Code, to the extent any such provision would create impermissible discretion
under Section 162(m) of the Code or otherwise violate Section 162(m) of the
Code, such provision shall be of no force or effect.
(e)    Restricted Stock Units may be granted without payment of cash or
consideration to the Company. Except as otherwise provided in any Grant
Agreement, on the date the Restricted Stock Units become fully vested and
nonforfeitable, the Participant shall receive, upon payment by the Participant
to the Company of the aggregate par value of the shares of Common Stock
underlying each fully vested Restricted Stock Unit, stock certificates
evidencing the conversion of Restricted Stock Units into shares of Common Stock.
(f)    The Participant shall not be permitted to Transfer shares of Restricted
Stock awarded under this Plan during the period or periods set by the Committee
(the “Restriction Period”) commencing on the date of such Award, as set forth in
the Restricted Stock Grant Agreement and such agreement shall set forth a
vesting schedule and any events which would accelerate vesting of the shares of
Restricted Stock. Within these limits, based on service, attainment of
Performance Goals pursuant to this Section 8(d) and/or such other factors or
criteria as the Committee may determine in its sole discretion, the Committee
may condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award and/or waive the deferral limitations for all
or any part of any Restricted Stock Award. If the grant of shares of Restricted
Stock or the lapse of restrictions is based on the attainment of Performance
Goals, the Committee shall establish the objective Performance Goals and the
applicable vesting percentage of the Restricted Stock applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable fiscal year or at such later date as otherwise determined by the
Committee and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate provisions for disregarding
(or adjusting for) changes in accounting methods, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
type events or circumstances. With regard to a Restricted Stock Award that is
intended to comply with Section 162(m) of the Code, to the extent any such
provision would create impermissible discretion under Section 162(m) of the Code
or otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect.
(g)    Except as otherwise provided in Section 8(d) or in any Grant Agreement,
with respect to Shares of Restricted Stock, during such period of restriction
the Participant shall have all of the rights of a holder of Common Stock,
including but not limited to the rights to receive dividends and to vote, and
any stock or other securities received as a distribution with respect to such
Participant’s Shares of Restricted Stock shall be subject to the same
restrictions as then in effect for the Shares of Restricted Stock, provided that
any dividends on Shares of Restricted Stock that vest based upon the
satisfaction of any performance conditions shall be accumulated and paid at the
time the underlying performance conditions are satisfied. Except as otherwise
provided in any Grant Agreement, with respect to the Restricted Stock Units,
during such period of restriction the Participant shall not have any rights as a
shareholder of the Company; provided that, unless otherwise provided in a
Participant’s Grant Agreement, the Participant shall have the right to receive
accumulated dividends or distributions with respect to the corresponding number
of Shares underlying each Restricted Stock Unit at the end of the Vesting
Period, unless such Restricted Stock Units are converted into Deferred Stock
Units, in which case such accumulated dividends or distributions shall be paid
by the Company to the Participant at such time as the Deferred Stock Units are
converted into shares of Common Stock.


13

--------------------------------------------------------------------------------




(h)    Unless otherwise provided in a Participant’s Grant Agreement, each unit
or Share of Restricted Stock shall be subject to the termination and forfeiture
provisions as set forth in Section 6(g).
9.    Performance Awards.
Performance Awards may be granted to Participants at any time and from time to
time as determined by the Committee. The Committee shall determine the size and
composition of Performance Awards granted to a Participant and the appropriate
period over which performance is to be measured (a “Performance Cycle”).
Performance Awards may include (i) specific dollar-value target awards (ii)
performance units, the value of each such unit being determined by the Committee
at the time of issuance, and/or (iii) performance Shares, the value of each such
Share being equal to the Fair Market Value of a share of Common Stock. In any
one calendar year, the Committee shall not grant to any one Participant
Performance Awards (i) payable in Common Stock for an amount in excess of
500,000 shares of Common Stock, or (ii) for Performance Awards payable in Other
Securities or a combination of Common Stock and Other Securities, with a maximum
amount payable thereunder of more than the Fair Market Value of 500,000 shares
of Common Stock determined either on the date of grant of the award or the date
the award is paid, whichever is greater.
The value of each Performance Award may be fixed or it may be permitted to
fluctuate based on a performance factor (e.g., return on equity) selected by the
Committee; provided that, payment of any Performance Award that is intended to
qualify as “qualified performance-based compensation” within the meaning of
Treasury Regulation §1.162-27(e) shall be based solely on the satisfaction of
pre-established, objective goals determined with reference to one or more of the
following performance factors: return on equity; earnings per share; return on
gross or net assets; return on gross or net revenue; pre- or after-tax net
income; earnings before interest, taxes, depreciation and amortization;
operating income; revenue growth; consolidated pre-tax earnings; net or gross
revenues; net earnings; earnings before interest and taxes; cash flow; earnings
per share; fleet in-market availability; safety criteria; environmental
criteria; revenue growth; cash flow from operations; diluted or basic; return on
sales; earnings per share from continuing operations, diluted or basic; earnings
from continuing operations; net asset turnover; capital expenditures; income
before income taxes; gross or operating margin; return on total assets; return
on invested capital; return on investment; return on revenue; market share;
economic value added; cost of capital; expense reduction levels; stock price;
productivity; customer satisfaction; employee satisfaction; and total
shareholder return for the applicable Performance Cycle, all as computed in
accordance with Generally Accepted Accounting Principles (if relevant) as in
effect from time to time and as applied by the Company in the preparation of its
financial statements and subject to such other special rules and conditions as
the Compensation Committee may establish at any time ending on or before the
90th day of the applicable Performance Cycle. These performance factors may be
absolute or relative (to prior performance of the Company or to the performance
of one or more other entities or external indices) and may be expressed in terms
of a progression within a specified range. The foregoing criteria shall have any
reasonable definitions that the Committee may specify, which may include or
exclude any or all of the following items, as the Committee may specify:
extraordinary, unusual or non-recurring items; effects of accounting changes;
effects of currency fluctuations; effects of financing activities (e.g., effect
on earnings per share of issuing convertible debt securities); expenses for
restructuring, productivity initiatives or new business initiatives;
non-operating items; acquisition expenses; and effects of divestitures.
The Committee shall establish Performance Goals and objectives for each
Performance Cycle on the basis of such criteria and objectives as the Committee
may select from time to time, including, without limitation, the performance of
the Participant, the Company, one or more of its Subsidiaries or divisions or
any combination of the foregoing. During any Performance Cycle, the Committee
shall have the authority to adjust the Performance Goals and objectives for such
cycle for such reasons as it deems equitable.
The Committee shall determine the portion of each Performance Award that is
earned by a Participant on the basis of the Company’s performance over the
Performance Cycle in relation to the Performance Goals for such cycle. The
earned portion of a Performance Award may be paid out in Shares, Other Company
Securities or any combination thereof, as the Committee may determine.


14

--------------------------------------------------------------------------------




A Participant must be a director, officer or employee of, or otherwise perform
services for, the Company or its Subsidiaries at the end of the Performance
Cycle in order to be entitled to payment of a Performance Award issued in
respect of such cycle; provided, however, unless otherwise provided in a
Participant’s Grant Agreement, each Performance Award shall be subject to the
termination and forfeiture provisions as set forth in Section 6(g).
Unless otherwise provided in a Participant’s Grant Agreement, if there is a
Change in Control of the Company, the Committee shall determine the level at
which a Participant’s Performance Awards shall become vested upon such Change in
Control.
10.    Deferred Stock Units.
Deferred Stock Units (A) may be granted to Participants at any time and from
time to time as determined by the Committee, and (B) shall be issued to
Participants who elected prior to the date the Restricted Stock Units were
granted to defer delivery of shares of Common Stock that would otherwise be due
by virtue of the lapse or waiver of the vesting requirements of their Restricted
Stock Units. All elections with respect to Deferred Stock Units shall be made in
accordance with the election and distribution timing rules in Code Section 409A.
Except as otherwise provided in any Grant Agreement, Deferred Stock Units shall
be granted without payment of cash or other consideration to the Company but in
consideration of services performed for or for the benefit of the Company or any
Subsidiary by such Participant. Payment of the value of Deferred Stock Units
shall be made by the Company in shares of Common Stock; provided that, the
Participant shall receive a number of shares of Common Stock equal to the number
of matured or earned Deferred Stock Units. Upon payment in respect of a Deferred
Stock Unit, such unit shall be terminated and thereafter forfeited. Payments in
respect of Deferred Stock Units shall be made only at the end of the Deferral
Period applicable to such units, the duration of which Deferral Period shall be
determined by the Committee at the time of grant of such Deferred Stock Units
and set forth in the applicable Grant Agreement (or by the Participant in the
case of an election to defer the receipt of Common Stock beyond the Vesting
Period).
Except as otherwise provided in any Grant Agreement, during such Deferral Period
the Participant shall not have any rights as a shareholder of the Company;
provided that, unless otherwise provided in a Participant’s Grant Agreement, the
Participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each Deferred Stock Unit at the end of the Deferral Period when such
Deferred Stock Units are converted into shares of Common Stock.
Unless otherwise provided in the Participant’s Grant Agreement or related
election form, if a Participant dies while serving as a director, officer or
employee of the Company or its Subsidiary prior to the end of the Deferral
Period, the Participant shall receive payment in respect to such Participant’s
Deferred Stock Units which would have matured or been earned at the end of such
Deferral Period as if the applicable Deferral Period had ended as of the date of
such Participant’s death.
Unless otherwise provided in a Participant’s Grant Agreement or related election
form, if a Participant ceases to be a director, officer or employee of, or to
otherwise perform services for, the Company or its Subsidiaries upon his or her
Disability or Retirement prior to the end of the Deferral Period, the
Participant shall receive payment in respect of such Participant’s Deferred
Stock Units at the end of such Deferral Period.
Unless otherwise provided in the Participant’s Grant Agreement or related
election form, at such time as a Participant ceases to be, or in the event a
Participant does not become, a director, officer or employee of, or otherwise
performing services for, the Company or its subsidiaries for any reason other
than Disability, Retirement or death, such Participant shall immediately forfeit
any unvested Deferred Stock Units which would have matured or been earned at the
end of such Deferral Period.
11.    Other Stock-Based Awards.


15

--------------------------------------------------------------------------------




(a)    Generally. The Committee is authorized to grant to Participants Other
Stock-Based Awards that are payable in, valued in whole or in part by reference
to, or otherwise based on or related to shares of Common Stock, including but
not limited to, shares of Common Stock awarded purely as a bonus and not subject
to any restrictions or conditions, shares of Common Stock in payment of the
amounts due under an incentive or performance plan sponsored or maintained by
the Company or an Affiliate, stock equivalent units, and Awards valued by
reference to book value of shares of Common Stock. Other Stock-Based Awards may
be granted either alone or in addition to or in tandem with other Awards granted
under the Plan. Subject to the provisions of this Plan, the Committee shall have
authority to determine the Participants, to whom, and the time or times at
which, such Awards shall be made, the number of shares of Common Stock to be
awarded pursuant to such Awards, and all other conditions of the Awards. The
Committee may also provide for the grant of Common Stock under such Awards upon
the completion of a specified Performance Cycle. The Committee may condition the
grant or vesting of Other Stock-Based Awards upon the attainment of specified
Performance Goals as the Committee may determine, in its sole discretion;
provided that to the extent that such Other Stock-Based Awards are intended to
comply with Section 162(m) of the Code, the Committee shall establish the
objective Performance Goals for the grant or vesting of such Other Stock-Based
Awards based on a Performance Cycle applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Cycle or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect.
(b)    Terms and Conditions. Other Stock-Based Awards made pursuant to this
Section 9 shall be subject to the following terms and conditions:
(i)    Non-Transferability. Subject to the applicable provisions of the Grant
Agreement and this Plan, shares of Common Stock subject to Awards made under
this Section 9 may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.
(ii)    Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Grant Agreement and this Plan, the
recipient of an Award under this Section 9 shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award, as determined at
the time of the Award by the Committee, in its sole discretion.
(iii)    Vesting. Any Award under this Section 9 and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Grant
Agreement, as determined by the Committee, in its sole discretion.
(iv)    Price. Common Stock issued on a bonus basis under this Section 9 may be
issued for no cash consideration; Common Stock purchased pursuant to a purchase
right awarded under this Section 9 shall be priced, as determined by the
Committee in its sole discretion.
12.    Other Cash Based Awards.
The Committee may from time to time grant Other Cash-Based Awards to
Participants in such amounts, on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by applicable law, as it shall determine in its sole discretion.
Other Cash-Based Awards may be granted subject to the satisfaction of vesting
conditions or may be awarded purely as a bonus and not subject to restrictions
or conditions, and if subject to vesting conditions, the Committee may
accelerate the vesting of such Awards at any time in its sole discretion.


16

--------------------------------------------------------------------------------




The grant of an Other Cash-Based Award shall not require a segregation of any of
the Company’s assets for satisfaction of the Company’s payment obligation
thereunder.
13.    Grant of Dividend Equivalent Rights.
The Committee may include in a Participant’s Grant Agreement a dividend
equivalent right entitling the grantee to receive amounts equal to all or any
portion of the dividends that would be paid on the shares of Common Stock
covered by such Award if such Shares had been delivered pursuant to such Award.
In the event such a provision is included in a Grant Agreement, the Committee
shall determine whether such payments shall be made in cash, in shares of Common
Stock or in another form, whether they shall be conditioned upon the exercise of
the Award to which they relate, the time or times at which they shall be made,
and such other terms and conditions as the Committee shall deem appropriate. Any
dividend equivalent rights that may be granted on account of Awards that vest
based upon the satisfaction of any performance conditions may only be paid if
the underlying performance conditions of the Award are satisfied.
14.    Withholding Taxes.
(a)    Participant Election. Unless otherwise determined by the Committee, a
Participant may elect to deliver shares of Common Stock (or have the Company
withhold Shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of Restricted Stock or vesting of Restricted Stock Units or
Deferred Stock Units or the receipt of Common Stock, as the case may be) to
satisfy, in whole or in part, the amount the Company is required to withhold for
taxes in connection with the exercise of an option or SAR or the delivery of
Restricted Stock upon grant or vesting or the receipt of Common Stock, as the
case may be. Such election must be made on or before the date the amount of tax
to be withheld is determined. Once made, the election shall be irrevocable. The
fair market value of the shares to be withheld or delivered will be the Fair
Market Value as of the date the amount of tax to be withheld is determined. In
the event a Participant elects to deliver or have the Company withhold shares of
Common Stock pursuant to this Section 14(a), such delivery or withholding must
be made subject to the conditions and pursuant to the procedures set forth in
Section 6(b) with respect to the delivery or withholding of Common Stock in
payment of the exercise price of options.
(b)    Company Requirement. The Company may require, as a condition to any grant
or exercise under the Plan or to the delivery of certificates for Shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 14(a) or this Section 14(b), of federal, state or
local taxes of any kind required by law to be withheld with respect to any
grant, delivery or vesting of Shares. The Company, to the extent permitted or
required by law, shall have the right to deduct from any payment of any kind
(including salary or bonus) otherwise due to a grantee, an amount equal to any
federal, state or local taxes of any kind required by law to be withheld with
respect to any grant or delivery of Shares under the Plan. The Company shall in
no event be liable for any taxes whatsoever (including, without limitation,
taxes under Code Section 409A) associated with the grant, vesting, exercise, or
settlement of any Award granted pursuant to this Plan, other than the Company’s
share of any payroll taxes.
15.    Grant Agreement; Vesting.
Each employee to whom an Award is made under the Plan shall enter into a Grant
Agreement with the Company that shall contain such provisions, including without
limitation vesting requirements, consistent with the provisions of the Plan, as
may be approved by the Committee. Unless the Committee determines otherwise and
except as otherwise provided herein in connection with a Change of Control or
certain occurrences of Termination, no Award under this Plan may be exercised,
and no restrictions relating thereto may lapse, within six months of the date
such Award is made.
16.    Transferability.
No Award granted under the Plan shall be transferable by a Participant other
than (a) by will or the laws of descent and distribution, (b) to a Participant’s
Family Member by gift or a qualified domestic relations order as


17

--------------------------------------------------------------------------------




defined by the Code or (c) to a charitable organization, but in each case only
with Committee approval or as provided in a Grant Agreement. Unless otherwise
provided in any Grant Agreement, an Option, SAR or Performance Award may be
exercised only by the optionee or grantee thereof; by his or her Family Member
if such person has acquired the option, SAR or Performance Award by gift or
qualified domestic relations order; by the executor or administrator of the
estate of any of the foregoing or any person to whom the Option is transferred
by will or the laws of descent and distribution; or by the guardian or legal
representative of any of the foregoing; provided that, Incentive Stock Options
may be exercised by any Family Member, guardian or legal representative only if
permitted by the Code and any regulations thereunder. All provisions of this
Plan shall in any event continue to apply to any Award granted under the Plan
and transferred as permitted by this Section 16, and any transferee of any such
Award shall be bound by all provisions of this Plan as and to the same extent as
the applicable original grantee.
17.    Listing, Registration and Qualification.
If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any Award is
necessary or desirable as a condition of, or in connection with, the granting of
same or the issue or purchase of Shares thereunder, no such option or SAR may be
exercised in whole or in part, no such Performance Award, Restricted Stock Unit
or Deferred Stock Unit may be paid out, and no Shares may be issued, unless such
listing, registration or qualification is effected free of any conditions not
acceptable to the Committee.
18.    Lock-Up Period.
As a condition to the grant of an Award, if requested by the Company and the
lead underwriter of any public offering of the Common Stock (the “Lead
Underwriter”), a Participant shall irrevocably agree not to sell, contract to
sell, grant any option to purchase, transfer the economic risk of ownership in,
make any short sale of, pledge or otherwise transfer or dispose of, any interest
in any Common Stock or any securities convertible into, derivative of, or
exchangeable or exercisable for, or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during such period of time following
the effective date of a registration statement of the Company filed under the
Securities Act that the Lead Underwriter shall specify (the “Lock-Up Period”).
The Participant shall further agree to sign such documents as may be requested
by the Lead Underwriter to effect the foregoing and agree that the Company may
impose stop-transfer instructions with respect to Common Stock acquired pursuant
to an Award until the end of such Lock-Up Period.
19.    Transfer of Employee.
The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another Subsidiary shall not be
considered a Termination of Employment; nor shall it be considered a Termination
of Employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.
20.    Section 162(m) of the Code.
Notwithstanding any other provision of the Plan to the contrary, (i) prior to
the Registration Date and during the Transition Period, the provisions of the
Plan requiring compliance with Section 162(m) of the Code for Awards intended to
qualify as “performance-based compensation” shall only apply to the extent
required by Section 162(m) of the Code, and (ii) the provisions of the Plan
requiring compliance with Section 162(m) of the Code shall not apply to Awards
granted under the Plan that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.
21.    Post-Transition Period.


18

--------------------------------------------------------------------------------




Following the Transition Period, any Award granted under the Plan that is
intended to be “performance-based compensation” under Section 162(m) of the
Code, shall be subject to the approval of the material terms of the Plan by a
majority of the stockholders of the Company in accordance with Section 162(m) of
the Code and the treasury regulations promulgated thereunder.
22.    Adjustments.
(a)    In the event that any reorganization, recapitalization, stock split,
reverse stock split, stock dividend, combination of shares, merger,
consolidation, distribution of assets, or any other change in the corporate
structure or shares of the Company affects Shares such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, the Committee shall make such equitable adjustments
in any or all of the following in order to prevent such dilution or enlargement
of rights: the number and kind of Shares or other property available for
issuance under the Plan (including, without limitation, the total number of
Shares available for issuance under the Plan pursuant to Section 4), the number
and kind of Awards or other property covered by Awards previously made under the
Plan, and the exercise price of outstanding options and SARs. Any such
adjustment shall be final, conclusive and binding for all purposes of the Plan.
In the event of any merger, consolidation or other reorganization in which the
Company is not the surviving or continuing corporation or in which a Change in
Control is to occur, all of the Company’s obligations regarding any Awards that
were granted hereunder and that are outstanding on the date of such event shall,
on such terms as may be approved by the Committee prior to such event, be
assumed by the surviving or continuing corporation or canceled in exchange for
property (including cash).
(b)    Without limitation of the foregoing, in connection with any transaction
of the type specified by Section 2(d)(iii) in the definition of a Change in
Control, the Committee may (i) cancel any or all outstanding options under the
Plan in consideration for payment to the holders thereof of an amount equal to
the portion of the consideration, if any, that would have been payable to such
holders pursuant to such transaction if their options had been fully exercised
immediately prior to such transaction, less the aggregate exercise price that
would have been payable therefor, or (ii) if the amount that would have been
payable to the option holders pursuant to such transaction if their options had
been fully exercised immediately prior thereto would be equal to or less than
the aggregate exercise price that would have been payable therefor, cancel any
or all such options for no consideration or payment of any kind. Payment of any
amount payable pursuant to the preceding sentence may be made in cash or, in the
event that the consideration to be received in such transaction includes
securities or other property, in cash and/or securities or other property in the
Committee’s discretion.
(c)    Change in Control. Unless otherwise provided in a Participant’s Grant
Agreement, if there is a Change in Control of the Company, all of the
Participant’s Awards shall become fully vested upon such Change in Control (and,
with respect to the Participant’s options, exercisable upon such Change in
Control and shall remain so until the expiration date of the options), whether
or not the Participant is subsequently terminated.
(d)    Clawback. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company with any financial reporting
requirement under the securities laws, then any Participant who has been paid an
Award under this Plan based upon or affected by the restated financial report
shall be required, at the discretion of the Board, to reimburse the Company for
all or any portion of such Award.
23.    Amendment and Termination of the Plan.
The Board or the Committee, without approval of the shareholders, may amend or
terminate the Plan at any time, except that no amendment shall become effective
without prior approval of the shareholders of the Company if (i) shareholder
approval would be required by applicable law or regulations, including if
required by any listing requirement of the principal stock exchange or national
market on which the Common Stock is then listed, (ii) such amendment would
remove from the Plan a provision which, without giving effect to such amendment,
is subject to shareholder approval, or (iii) such amendment would directly or
indirectly increase the Share limits set forth in Section 4 of the Plan.


19

--------------------------------------------------------------------------------




24.    Amendment or Substitution of Awards under the Plan.
The terms of any outstanding Award under the Plan may be amended from time to
time by the Committee in any manner that it deems appropriate (including, but
not limited to, acceleration of the date of exercise of any Award and/or
payments thereunder or of the date of lapse of restrictions on Shares); provided
that, except as otherwise provided in Section 22, no such amendment shall
adversely affect in a material manner any right of a Participant under the Award
without his or her written consent, and provided further that, the Committee
shall not reduce the exercise price of any options or SARs awarded under the
Plan without approval of the shareholders of the Company. The Committee may, in
its discretion, permit holders of Awards under the Plan to surrender outstanding
Awards in order to exercise or realize rights under other awards, or in exchange
for the grant of new awards, or require holders of Awards to surrender
outstanding Awards as a condition precedent to the grant of new awards under the
Plan. Notwithstanding the foregoing, the Committee shall not take any of the
following actions without shareholder approval, except as provided in Section
22: (i) reduce the exercise price following the grant of an option or SAR; (ii)
exchange an option or SAR which has an exercise price that is greater than the
Fair Market Value of a Share for cash or Shares or (iii) cancel an option or SAR
in exchange for a replacement option or another Award with a lower exercise
price. Notwithstanding anything to the contrary in this Plan, in no event shall
the Committee amend the distribution terms in any Award or Grant Agreement that
has a feature for the deferral of compensation if such amendment would result in
taxes, additional interest and/or penalties pursuant to Code Section 409A.
25.    Termination Date
The date of commencement of the Plan is May 14, 2015 (the “Effective Date”).
Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate on the tenth anniversary of the
earlier of the date that the Plan is adopted or the date of stockholder
approval. No termination of the Plan shall materially and adversely affect any
of the rights or obligations of any person, without his or her written consent,
under any Award or other incentives theretofore granted under the Plan.
26.    Severability.
Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.
27.    Jurisdiction; Waiver of a Jury Trial.
Any suit, action or proceeding with respect to this Plan or any Grant Agreement,
or any judgment entered by any court of competent jurisdiction in respect of any
thereof, shall be resolved only in the courts of the State of Delaware or the
United States District Court for the District of Delaware and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, the Company and each
Participant shall irrevocably and unconditionally (a) submit in any proceeding
relating to this Plan or any Grant Agreement, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Delaware, the court of the
United States of America for the District of Delaware, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agree that all
claims in respect of any such Proceeding shall be heard and determined in such
Delaware State court or, to the extent permitted by law, in such federal court,
(b) consent that any such Proceeding may and shall be brought in such courts and
waives any objection that the Company and each Participant may now or thereafter
have to the venue or jurisdiction of any such Proceeding in any such court or
that such Proceeding was brought in an inconvenient court and agree not to plead
or claim the same, (c) waive all right to trial by jury in any Proceeding
(whether based on contract, tort or otherwise) arising out of or relating to
this Plan or any Grant Agreement, (d) agree that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party, in the case of a Participant, at the Participant’s address shown in
the books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel, and (e) agree that
nothing in this


20

--------------------------------------------------------------------------------




Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Delaware.
28.    Governing Law.
The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.


(Amended and Restated as of December 6, 2018)




21